EXHIBIT 10.2

EXIDE TECHNOLOGIES
2009 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

WHEREAS,        (the “Grantee”) is an employee of Exide Technologies, a Delaware
corporation (the “Company”), or a Subsidiary; and

WHEREAS, the execution of a Restricted Stock Award Agreement (the “Agreement”)
substantially in the form hereof has been authorized by a resolution of the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) duly adopted on March 25, 2010; and

NOW, THEREFORE, pursuant to the Company’s 2009 Stock Incentive Plan (the
“Plan”), the Company, as of        (the “Date of Grant”), hereby grants to the
Grantee        shares of Restricted Stock (as defined in the Plan) (the
“Restricted Shares”), effective as of the Date of Grant, subject to the terms
and conditions of the Plan and the following additional terms, conditions,
limitations and restrictions.



1.   Issuance of Restricted Shares. The Restricted Shares covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant. The
shares of Common Stock subject to this grant of Restricted Shares shall be
registered in the Grantee’s name and shall be fully paid and nonassessable. Any
certificate or other evidence of ownership shall bear an appropriate legend
referring to the restrictions hereinafter set forth.



2.   Documents Delivered with Agreement. The Company has delivered to the
Grantee, along with a copy of this Agreement, the following documents: (a) a
copy of the Plan and its related Prospectus; and (b) a copy of the Company’s
most recent integrated Annual Report to Shareholders and Form 10-K (the “Annual
Report”). By executing this Agreement, the Grantee acknowledges receipt of these
documents.



3.   Restrictions on Transfer of Shares. The shares of Common Stock subject to
this grant of Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, unless the Restricted Shares are nonforfeitable as provided in
Section 4 hereof; provided, however, that the Grantee’s rights with respect to
such shares of Common Stock may be transferred by will or pursuant to the laws
of descent and distribution. Any purported transfer or encumbrance in violation
of the provisions of this Section 3 shall be void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
shares of Common Stock. The Company in its sole discretion, when and as
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the shares of Common Stock subject to this grant
of Restricted Shares.



4.   Vesting of Restricted Shares. Subject to Section 7 of the Agreement,
one-third of the Restricted Shares covered by this Agreement shall become
nonforfeitable on each of the first three anniversaries of the Date of Grant
(each, a “Vesting Date”), if the Grantee remains in the Continuous Service of
the Company or a Subsidiary through each such Vesting Date.



5.   Forfeiture of Shares. Notwithstanding any other provision of this Agreement
or the Plan to the contrary, any unvested Restricted Shares shall be forfeited
if the Grantee’s Continuous Service with the Company or a Subsidiary is
terminated prior to a Vesting Date. In the event of a forfeiture, the
certificate(s) representing the Restricted Shares covered by this Agreement
shall be cancelled.



6.   Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional shares of
Common Stock or other securities that the Grantee may become entitled to receive
pursuant to a stock dividend, issuance of rights or warrants, stock split,
combination of shares, recapitalization, merger, consolidation, separation, or
reorganization or any other change in the capital structure of the Company shall
be subject to the same restrictions as the Restricted Shares covered by this
Agreement.



7.   Change in Control. In the event a Change in Control occurs and the
Grantee’s Continuous Service with the Company or a Subsidiary is (a) terminated
by the Company or the Subsidiary for any reason other than Cause or
(b) terminated by the Grantee for Good Reason (as defined below) in connection
with such Change in Control or within 12 months following the consummation of
such Change in Control, any Restricted Shares that remain unvested at the time
of such termination shall become fully vested. For purposes of this Agreement,
the term “Good Reason” shall mean (i) a material diminution in the Grantee’s
authority, duties or responsibilities, (ii) a relocation of the office at which
the Grantee provides services to the Company or a Subsidiary to a location more
than fifty (50) miles from its current location; or (iii) any material breach of
an employment agreement, if any, that is in effect at any time between the
Grantee and the Company.



8.   Retention of Stock Certificate(s) by the Company. Certificates representing
the shares of Common Stock subject to this grant of Restricted Shares, if any,
will be held in custody by the Company together with a stock power endorsed in
blank by the Grantee with respect thereto, until those shares have become
nonforfeitable in accordance with Section 4.



9.   Section 83(b) Election Notice. If the Grantee is a U.S. citizen and makes
an election under Section 83(b) of the Code with respect to the Grantee’s
Restricted Shares (a “Section 83(b) Election”), the Grantee agrees to provide a
copy of such election to the Company within 10 days after filing that election
with the Internal Revenue Service. A sample form of Section 83(b) Election is
attached hereto as Exhibit A.



10.   Taxes and Withholding. To the extent that the Company shall be required to
withhold any federal, state, local or foreign taxes in connection with the
issuance or vesting of the Restricted Shares (including in the event that the
Grantee makes an election under Section 83(b) of the Code with respect to the
Restricted Shares), and the amounts available to the Company for such
withholding are insufficient, the Grantee shall pay such taxes or make
provisions that are satisfactory to the Company for the payment thereof. Unless
otherwise determined by the Committee, the Grantee may elect to satisfy all or
any part of any such withholding obligation by (a) paying cash, (b) surrendering
to the Company a portion of the             shares of Common Stock that are
issued or transferred to the Grantee or that become nontransferable by the
Grantee hereunder, and the shares of Common Stock so surrendered by you shall be
credited against any such withholding obligation at the Market Value per Share
of such shares of Common Stock on the date of such surrender, or (c) a
combination of such methods.



11.   Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.



12.   Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of (a) the transfer of
his or her employment among the Company and its Subsidiaries or (b) a leave of
absence approved by the Board or the Committee.



13.   Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement or the Plan shall be determined by the Committee, in
its sole discretion, and its determination shall be final and binding on the
Grantee and the Company.



14.   Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.



15.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.



16.   Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.



17.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.



18.   Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

1





BY THE GRANTEE’S SIGNATURE BELOW, along with the signature of the Company’s
representative, the Grantee and the Company agree that the Restricted Shares are
awarded under and governed by the terms and conditions of this Agreement and the
Plan.

EXIDE TECHNOLOGIES

By:

[A duly authorized Director or Officer]

      Address:  
13000 Deerfield Parkway
   
 
   
Building 200
   
 
   
Alpharetta, GA 30004
   
 

The undersigned hereby accepts the terms of this Agreement and the Plan.

Address:      

2

Exhibit A

Section 83(b) Election Form

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

3

EXIDE TECHNOLOGIES
2009 STOCK INCENTIVE PLAN

________________________________________________________
Election to Include Value of Restricted Shares in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)
_________________________________________________________

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within
30 days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.



1.   My General Information:

         
Name:
    —  
Address:
    —  

      



      S.S.N.



  •   r T.I.N.:       



2.   Description of the property with respect to which I am making this
election:

       shares of Common Stock of Exide Technologies.



3.   The Restricted Shares were transferred to me on              , 20      .
This election relates to the 20       calendar taxable year.



4.   The Restricted Shares are subject to the following restrictions:

The Restricted Shares are forfeitable until they is are earned in accordance
with Section 6 of the Exide Technologies 2009 Stock Incentive Plan (“Plan”) and
the Restricted Stock Award Agreement (“Agreement”). The Restricted Shares
generally are not transferable until my interest becomes vested and
nonforfeitable, pursuant to the Agreement and the Plan.

5. Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is
$    per share.

6. Amount paid for Restricted Shares:

The amount I paid for the Restricted Shares was $    per share.

7. Furnishing statement to employer:

A copy of this statement has been furnished to my employer,       . If the
transferor of the Restricted Shares is not my employer, that entity also has
been furnished with a copy of this statement.

8. Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Agreement or the Plan.

Dated:              , 20      .

      

Taxpayer

4